 386TOWN AND COUNTRY CONSTRUCTIONRobert Rogers, d/b/a Town and Country Construc-tion and Carpenters Local 433, United Brother-hood of Carpenters and Joiners of America,AFL-CIO. Case 14-CA-14530June 3, 1981DECISION AND ORDERUpon a charge filed on December 17, 1980, byCarpenters Local 433, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, andduly served on Robert Rogers, d/b/a Town andCountry Construction, herein called Respondent,the General Counsel of the National Labor Rela-tions Board, by the Regional Director for Region14, issued a complaint and notice of hearing onJanuary 22, 1981, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(3) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on December12, 1980, Respondent discharged employees FredKinzinger, Erwin Retinghouse, Albert Schirmer,and Ron Zimmerman, and thereafter failed and re-fused, and continues to fail and refuse, to reinstatesaid employees because of their membership in theUnion.No answer to the complaint having been filed,counsel for the General Counsel, on February 4,1981,1 mailed a certified letter to Respondent ad-vising it that the Board's Rules and Regulations re-quired that an answer be filed within 10 days fromthe service of the complaint. This letter also in-formed Respondent that counsel for the GeneralCounsel would consider moving for summary judg-ment if Respondent did not file an answer by Feb-ruary 9. Thereafter, on February 9, counsel for theGeneral Counsel received a telegram from RobertRogers, Respondent's owner, which states as fol-lows: "I deny all allegations and complaint issuedagainst me in Case No. 14-CA-14530 [sic] accord-ing to my records all workers here have beenpaid." Counsel for the General Counsel immediate-ly called Rogers on the telephone, and advised himthat Respondent's answer was inadequate as it con-stituted a mere general denial of the allegations inthe complaint and suggested that Rogers securelegal counsel. Rogers then informed counsel for theGeneral Counsel that he would be represented inI All dates herein are in 1981, unless otherwise indicated.256 NLRB No. 62this proceeding by Allen Hart. That same day,February 9, counsel for the General Counsel noti-fied Hart that Respondent's answer was untimelyand lacked the specificity required by the Board'sRules and Regulations. Hart stated that he wouldfile an appropriate answer by February 11. Afterreceiving no further answer to the complaint,counsel for the General Counsel, on February 12,informed Hart by certified letter that he wouldmove for summary judgment unless Respondentfiled an adequate answer by the close of businesson February 16. Respondent failed to do so. OnFebruary 18, Respondent submitted to the Region-al Director a written request for a 10-day extensionof time to file an answer. The Regional Directordenied the request on Feburary 19.On February 25, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on March 4, theBoard issued an Order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. Respondent has filedno response to the Notice To Show Cause and, ac-cordingly, the allegations of the Motion for Sum-mary Judgment stand uncontrovrted.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentThe Board has the authority under the Act to es-tablish reasonable procedural rules regarding thetime and manner of filing an answer to a com-plaint. Section 6 of the National Labor RelationsAct provides that the Board "shall have authority...to make ...in the manner prescribed by theAdministrative Procedure Act, such rules and reg-ulations as may be necessary to carry out the pro-visions of this Act." Pursuant to this provision, theBoard has promulgated rules regarding the filing ofan answer to a complaint, including the require-ment that such answer be filed within a definiteperiod. Thus, Section 102.20 of the Board's Rulesand Regulations, Series 8, as amended, provides asfollows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answer TOWN AND COUNTRY CONSTRUCTION387filed, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.As in other judicial and administrative proceedings,the purpose of these requirements is to facilitate thejoining of the issues and to reduce the area of liti-gation so that the rights of parties may be estab-lished more quickly and wrongs sooner rectified.The complaint and notice of hearing served onRespondent herein specifically states that unless ananswer is filed to the complaint "within 10 daysfrom the service thereof ...all of the allegationsin the complaint shall be deemed to be admitted tobe true and may be so found by the Board." There-after, on February 9, 5 days after an answer wasdue, Respondent filed an answer consisting of asingle general denial of all allegations in the com-plaint. We therefore find that Respondent's pur-ported answer was untimely, improper, and did notcomply with the requirements of Section 102.20 ofthe Board's Rules and Regulations set forthabove.2Further, after receiving Respondent'sanswer to the complaint, counsel for the GeneralCounsel advised Respondent's owner and its coun-sel that the answer was inadequate under theBoard's rules. Counsel for the General Counselsubsequently informed Respondent's counsel inwriting that, unless an answer was filed by Febru-ary 16, the General Counsel would move for sum-mary judgment by the Board. Nevertheless, Re-spondent failed to file a timely valid answer to thecomplaint. Thereafter, on February 25, counsel forthe General Counsel file with the Board a Motionfor Summary Judgment.Thus, Respondent has failed to file an answerwhich complies with the Board's Rules and Regu-lations within 10 days from the service of the com-plaint, or within the extended time afforded it bythe Regional Director. Since no good cause hasbeen shown for Respondent's failure to file ananswer or its further failure to file a response to theNotice To Show Cause, in accordance with Sec-tion 102.20 of the Board's Rules and Regulations,the allegations of the complaint herein stand un-controverted and are deemed to be admitted to betrue, and are so found to be true. Accordingly, wegrant the General Counsel's Motion for SummaryJudgment.On the basis of the entire record, the Boardmakes the following:2 Neal B. Scott Commodities. Inc., 238 NLRB 32, 33 (1978)FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRobert Rogers, d/b/a Town and Country Con-struction, maintains its principal office and place ofbusiness at 9700 West Main Street, Belleville, Illi-nois, where it is, and at all times material hereinhas been, engaged as a general contractor in theconstruction industry. During the year ending De-cember 31, 1980, a representative period, Respond-ent, in the course and conduct of its business oper-ations, purchased and received at its various job-sites in the State of Illinois, goods and materialsvalued in excess of $50,000 from suppliers whichhad purchased and caused said goods to be deliv-ered to their Illinois places of business directlyfrom points located outside the State of Illinois.We find on the basis of the foregoing thatRobert Rogers, d/b/a Town and Country Con-struction, is, and at all times material herein hasbeen, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, andthat it will effectuate the purposes of the Act toassert jurisdiction herein.II. THE UNFAIR LABOR PRACTICESOn or about December 12, 1980, Respondent dis-charged its employees Fred Kinzinger, Erwin Re-tinghouse, Albert Schirmer, and Ron Zimmerman,and at all times since has failed and refused, andcontinues to fail and refuse, to reinstate or offer toreinstate said employees to their former jobs orsubstantially equivalent positions of employment,because of said employees' membership in and ac-tivities on behalf of the Union.On the basis of the foregoing, we find that Re-spondent has discriminated against its employees inregard to the terms and conditions of their employ-ment, thereby discouraging membership in a labororganization, and that by such conduct Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(3) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent Robert Rogers,d/b/a Town and Country Construction, set forthin section III, above, occurring in connection withits operations described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act, weshall order that it cease and desist therefrom andtake certain affirmative action designed to effectu-ate the policies of the Act.Having found that Respondent discriminatorilydischarged employees Fred Kinzinger, Erwin Re-tinghouse, Albert Schirmer, and Ron Zimmerman,we shall order that it offer these employees imme-diate and full reinstatement to their former jobs or,if those jobs no longer exist, to substantially equiv-alent positions, without prejudice to their seniorityor any other rights or privileges previously en-joyed. We shall also order that Respondent makesaid employees whole for any loss of earnings theymay have suffered due to the discrimination prac-ticed against them, to be computed in accordancewith the formula approved in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest there-on to be computed in the manner prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).3The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Robert Rogers, d/b/a Town and CountryConstruction, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2. Carpenters Local 433, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3. By the acts described in section III, above,Respondent has interfered with, restrained, co-erced, and discriminated against its employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Robert Rogers, d/b/a Town and Country Con-3 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).Member Jenkins would award interest on the backpay due in accord-ance with his dissent in Olympic Medical Corporation, 250 NLRB 146(1980).struction, Belleville, Illinois, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Discharging employees and failing and refus-ing to reinstate or to offer to reinstate employees totheir former or substantially equivalent positionsbecause they join or assist Carpenters Local 433,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, or any other labor organiza-tion, or engage in other concerted activities for thepurposes of collective bargaining and mutual aidand protection.(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them by Section 7of the National Labor Relations Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Offer employees Fred Kinzinger, Erwin Re-tinghouse, Albert Schirmer, and Ron Zimmermanimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions without prejudice to theirseniority on any other rights or privileges previous-ly enjoyed, and make them whole for any loss ofearnings they may have suffered due to the dis-crimination practiced against them, in the mannerset forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its Belleville, Illinois, facility copies ofthe attached notice marked "Appendix."4Copiesof said notice, on forms provided by the RegionalDirector for Region 14, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 14,in writing, within 20 days from the date of this4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labr Relations Board." TOWN AND COUNTRY CONSTRUCTION389Order, what steps the Respondent has taken tocomply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge employees and failand refuse to reinstate said employees to theirformer or substantially equivalent positions ofemployment because they join or assist Car-penters Local 433, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, or any other labor organization, orengage in other concerted activities for thepurpose of collective bargaining and mutualaid and protection.WE WIL NOT in any like or related mannerinterfere wih, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act.WE WILL offer Fred Kinzinger, Erwin Re-tinghouse, Albert Schirmer, and Ron Zimmer-man immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions without prej-udice to their seniority or any other rights orprivileges previously enjoyed.WE WILL make each of the four above-named employees whole for any loss of earn-ings they may have suffered due to the dis-crimination practiced against them, plus inter-est.ROBERT ROGERS, D/B/A TOWN ANDCOUNTRY CONSTRUCTION